DAUKSCH, Judge.
This matter is before the court upon a petition for writ of habeas corpus. The respondent has filed a response in which the attorney general states that he “concedes error.” By this we assume it is conceded that petitioner’s allegation that he is entitled to immediate release is correct. Therefore it is ordered that petitioner shall be immediately released from custody concerning the charge he mentions in his petition. The attorney general is directed to see to his immediate release. No petition for rehearing will delay the release of petitioner.
It is so ordered.
SHARP, C.J., and DANIEL, J., concur.